George and Mary Szakovitz brought this action originally in the Lucas Common Pleas against the Great Lakes Refining Company and others for alternative relief for mandatory injunction to remove the obstructions in certain vacated streets and alleys or if. such was deemed inequitable for damages arising from such obstructions.
It appears that the city council of Toledo vacated certain streets and alleys which abutted certain properties belonging to the parties of this action. Upon the passage of the ordinance the Great Lakes Refining Company immediately constructed certain buildings and fences thereby obstructing the view to the Maumee River and the possibility of approaching the river from property belonging to Szakovitz.
The judgment of the Common Pleas in directing a verdict for the Company after the plaintiffs’ election to accept damages, was affirmed by the Court of Appeals.
Szakovitz in the Supreme Court contends:
1. That the ordinance was void because in violation of the charter of Toledo and the Constitution of Ohio in that it impaired a right of way of a property owner and deprived plaintiffs of their property rights.
2. That Szakovitz has an easement of view and of ingress and egress to the river of which he cannot be deprived without receiving compensation.
3. That they had sustained damages different than that of the general public caused by the closing of the street and alley.
4. That they had suffered a depreciation in the value of their property.
. 5. That the measure of damages is the dif-
ference in the value of the property before the injury and after the injury.
6. That the Common Pleas erred in directing a verdict because evidence had been introduced to show damage sustained by Szakovitz.